Exhibit 10.2

 

LOGO [g347713ex10_2pg001.jpg]

RESTRICTED STOCK UNITS AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2012 STOCK AWARD AND INCENTIVE PLAN

BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Restricted Stock Units (“RSUs”) specified in the Grant
Summary above, which is incorporated into this Restricted Stock Units Agreement
(the “Agreement”) and deemed to be a part hereof. The RSUs have been granted to
you under Section 6(e) of the 2012 Stock Award and Incentive Plan (the “Plan”),
on the terms and conditions specified in the Grant Summary and this Agreement.
Capitalized terms used in this Agreement that are not specifically defined
herein shall have the meanings ascribed to such terms in the Plan.

 

1. RESTRICTED STOCK UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you on the
Award Date an Award of RSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan. Each RSU
shall represent the conditional right to receive, upon settlement of the RSU,
one share of Bristol-Myers Squibb Common Stock (“Common Stock”), or, at the
discretion of the Company, the cash equivalent thereof, (subject to any tax
withholding as described in Section 4). RSUs include the right to receive
dividend equivalents as specified in Section 5 (“Dividend Equivalents and
Adjustments”). The purpose of such Award is to motivate and retain you as an
employee of the Company or a subsidiary of the Company, to encourage you to
continue to give your best efforts for the Company’s future success, and to
increase your proprietary interest in the Company. Except as may be required by
law, you are not required to make any payment (other than payments for taxes
pursuant to Section 4 hereof) or provide any consideration other than the
rendering of future services to the Company or a subsidiary of the Company.

 

2. RESTRICTIONS, FORFEITURES, AND SETTLEMENT

Except as otherwise provided in this Section 2, RSUs shall be subject to the
restrictions and conditions set forth herein during the Restricted Period (as
defined below). Vesting of the RSUs is conditioned upon you remaining
continuously employed by the Company or a subsidiary of the Company from the
Award Date until the relevant vesting date, subject to the provisions of this
Section 2. Assuming satisfaction of such employment conditions, 25% of the RSUs
shall vest on each of the first four anniversaries of the Award Date. In the
event you attain age 65 while still an employee of the Company or a subsidiary,
all unvested RSUs held by you at least one year from the Award Date will become
vested and non-forfeitable, and thereafter, so long as you remain an employee of
the Company or a subsidiary after attaining age 65, all other RSUs will become
100% vested one year from the Award Date.

 

  (a) Nontransferability. During the Restricted Period and any further period
prior to settlement of your RSUs, you may not sell, transfer, pledge or assign
any of the RSUs or your rights relating thereto.

 

  (b)

Time of Settlement. RSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the RSUs (i.e., upon vesting) by
delivery of one share of

 

1



--------------------------------------------------------------------------------

  Common Stock for each RSU being settled, or, at the discretion of the Company,
the cash equivalent thereof; provided, however, that settlement of an RSU shall
be subject to Plan Section 11(k), including if applicable the six-month delay
rule in Plan Sections 11(k)(i)(C)(2) and 11(k)(i)(G). (Note: This rule may apply
to any portion of the RSUs that vest after the time you become Retirement
eligible under the Plan, and could apply in other cases as well). Settlement of
RSUs which directly or indirectly result from non-cash Dividend Equivalents on
RSUs or adjustments to RSUs shall occur at the time of settlement of, and
subject to the restrictions and conditions that apply to, the granted RSU.
Settlement of cash amounts which directly or indirectly result from Dividend
Equivalents on RSUs or adjustments to RSUs shall be included as part of your
regular payroll payment as soon as administratively practicable after the
settlement date for the underlying RSUs, and subject to the restrictions and
conditions that apply to, the granted RSU. Until shares are delivered to you in
settlement of RSUs, you shall have none of the rights of a stockholder of the
Company with respect to the shares issuable in settlement of the RSUs, including
the right to vote the shares and receive actual dividends and other
distributions on the underlying shares of Common Stock (you are entitled to
Dividend Equivalents, however). Shares of stock issuable in settlement of RSUs
shall be delivered to you upon settlement in certificated form or in such other
manner as the Company may reasonably determine. At that time, you will have all
of the rights of a stockholder of the Company.

 

  (c) Retirement and Death. In the event of your Retirement (as that term is
defined in the Plan; however, if you attain age 65 before Retirement, RSUs held
for at least one year will have vested prior to Retirement) or your death while
employed by the Company prior to the end of the Restricted Period, you, or your
estate, shall be deemed vested and entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) a proportionate number of the
total number of RSUs granted (taking into account RSUs previously vested),
provided that you have been continuously employed by the Company or a subsidiary
of the Company for at least one year following the Award Date and your
employment has not been terminated by the Company or a subsidiary of the Company
for misconduct or other conduct deemed detrimental to the interests of the
Company. The formula for determining the proportionate number of your RSUs to
become vested and non-forfeitable upon your Retirement or death is available by
request from the Office of the Corporate Secretary at 345 Park Avenue, New York,
New York 10154. In the event of your death prior to the delivery of shares in
settlement of RSUs (not previously forfeited), shares in settlement of your RSUs
shall be delivered to your estate, upon presentation to the Committee of letters
testamentary or other documentation satisfactory to the Committee, and your
estate shall succeed to any other rights provided hereunder in the event of your
death.

 

  (d) Termination not for Misconduct/Detrimental Conduct. In the event your
employment is terminated by the Company for reasons other than misconduct or
other conduct deemed detrimental to the interests of the Company, and you are
not eligible to Retire, you shall be entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) a proportionate number of the
total number of RSUs granted, and, where deemed applicable by the Company, you
execute a non-compete and/or a non-solicitation agreement, but if you are
employed in the United States or Puerto Rico, you shall be entitled to the
proportionate settlement only if you execute and do not revoke a release in
favor of the Company and its predecessors, successors, affiliates, subsidiaries,
directors and employees in a form satisfactory to the Company; if you fail to
execute the non-compete or non-solicitation agreement, or fail to execute or
revoke the release, you shall forfeit any RSUs that are unvested as of the date
your employment terminates. The formula for determining the proportionate number
of RSUs you are entitled to under this Section 2(d) is available by request from
the Office of the Corporate Secretary at 345 Park Avenue, New York, New York
10154.

 

2



--------------------------------------------------------------------------------

  (e) Disability. In the event you become Disabled (as that term is defined
below), for the period during which you continue to be deemed to be employed by
the Company or a subsidiary (i.e., the period during which you receive
Disability benefits), you will not be deemed to have terminated employment for
purposes of the RSUs. Upon the termination of your receipt of Disability
benefits, (i) you will not be deemed to have terminated employment if you return
to employment status, and (ii), if you do not return to employment status, you
will be deemed to have terminated employment at the date of cessation of
payments to you under all disability pay plans of the Company and its
subsidiaries, with such termination treated for purposes of the RSUs as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. For purposes of this Agreement, “Disability” or
“Disabled” shall mean qualifying for and receiving payments under a disability
plan of the Company or any subsidiary or affiliate either in the United States
or in a jurisdiction outside of the United States, and in jurisdictions outside
of the United States shall also include qualifying for and receiving payments
under a mandatory or universal disability plan or program managed or maintained
by the government.

 

  (f) Qualifying Termination Following Change in Control. In the event your
employment is terminated by reason of a Qualifying Termination (as defined in
the Plan) during the Protected Period (as defined in the Plan) following a
Change in Control (as defined in the Plan), the Restricted Period and all
remaining restrictions shall expire and the RSUs shall be deemed fully vested.

 

  (g) Other Termination of Employment. In the event of your voluntary
termination, or termination by the Company or a subsidiary for misconduct or
other conduct deemed by the Company to be detrimental to the interests of the
Company, you shall forfeit all unvested RSUs on the date of termination.

 

  (h) Other Terms.

 

  (i) In the event that you fail promptly to pay or make satisfactory
arrangements as to the Tax-Related Items as provided in Section 4, all RSUs
subject to restriction shall be forfeited by you and shall be deemed to be
reacquired by the Company.

 

  (ii) You may, at any time prior to the expiration of the Restricted Period,
waive all rights with respect to all or some of the RSUs by delivering to the
Company a written notice of such waiver.

 

  (iii) Termination of employment includes any event if immediately thereafter
you are no longer an employee of the Company or any subsidiary of the Company,
subject to Section 2(i) hereof. References in this Section 2 to employment by
the Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.

 

  (iv) Upon any termination of your employment, any RSUs as to which the
Restricted Period has not expired at or before such termination shall be
forfeited, subject to Sections 2(c)-(f) hereof. Other provisions of this
Agreement notwithstanding, in no event will an RSU that has been forfeited
thereafter vest or be settled.

 

  (v)

In the event of termination of your employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), unless otherwise provided in this
Agreement or determined by the Company, your right to vest in the RSU under the
Plan, if any, will terminate effective as of the date that you are no longer
actively providing services and will not be extended by any notice period (e.g.,
active services would not include

 

3



--------------------------------------------------------------------------------

  any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); the Company shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of your Award of RSUs.

 

  (i) The following events shall not be deemed a termination of employment:

 

  (i) A transfer of you from the Company to a subsidiary, or vice versa, or from
one subsidiary to another;

 

  (ii) A leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days; and

 

  (iii) A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided your right to reemployment is guaranteed
either by a statute or by contract.

However, your failure to return to active service with the Company or a
subsidiary at the end of an approved leave of absence shall be deemed a
termination of employment, subject to local law. During a leave of absence as
defined in (ii) or (iii), although you will be considered to have been
continuously employed by the Company or a subsidiary and not to have had a
termination of employment under this Section 2, the Committee may specify that
such leave period shall not be counted in determining the period of employment
for purposes of the vesting of the RSUs. In such case, the vesting dates for
unvested RSUs shall be extended by the length of any such leave of absence.

 

3. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER ACTS

You acknowledge that your continued employment with the Company or a subsidiary
and the grant of RSUs is sufficient consideration for this Agreement, including,
without limitation, the restrictions imposed upon you by this Section 3.

 

  (a) By accepting the RSUs, you expressly agree and covenant that during the
Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below), you shall not, without the prior
consent of the Company, directly or indirectly:

 

  (i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company or a subsidiary or affiliate.
You may, however, be actively connected with a Competitive Business after your
employment with the Company or a subsidiary terminates for any reason, so long
as your connection to the business does not involve any product, technology or
service, that competes with any product, technology or service upon which you
worked or about which you became familiar as a result of your employment with
the Company or a subsidiary and the Company is provided written assurances of
this fact from the Competing Company prior to your beginning such connection.

 

4



--------------------------------------------------------------------------------

  (iii) take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or its Related Parties or who has been
employed by the Company or its Related Parties within one year of the date your
employment with the Company or a subsidiary ceased for any reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  (vi) contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company or its Related Parties, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

 

  (vii) engage in any activity that is harmful to the interests of the Company,
including without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  (b) Forfeiture. If the Company determines that you have violated any
provisions of Section 3(a) above during the Restricted Period or the
Non-Competition and Non-Solicitation Period, then you agree and covenant that:

 

  (i) any unvested portion of the RSUs shall be immediately rescinded;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the RSUs as of the date of such determination;

 

  (iii) if any part of the RSUs vests within the twelve-month period immediately
preceding a violation of Section 3(a) above (or following the date of any such
violation), upon the Company’s demand, you shall immediately deliver to it a
certificate or certificates for shares of the Company’s Common Stock that you
acquired upon settlement of such RSUs (or an equivalent number of other shares);
and

 

  (iv) the foregoing remedies set forth in this Section 3(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  (c) Company Policy. You agree that the Company may recover any incentive-based
compensation received by you under this Agreement if such recovery is pursuant
to a clawback policy approved by the Committee.

 

  (d) Definitions. For purposes of this Agreement, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

5



--------------------------------------------------------------------------------

  (ii) “Non-Competition and Non-Solicitation Period” means the period during
which you are employed by the Company and twelve months following the date that
you cease to be employed by the Company for any reason whatsoever.

 

  (iii) “Restricted Period” means, with respect to each RSU, the period from the
Award Date until the date such RSU has become vested and non-forfeitable.

 

  (e) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 3
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that all or any part of this Section 3 is held to be
unenforceable or invalid, the remaining parts of Section 3 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
Section 3 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

  (f) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

4. RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate or your employer (“Employer”), the ultimate liability
for all income tax (including federal, state, local and non-U.S. taxes), social
security, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or the Employer to be an appropriate
charge to you even if legally applicable to the Company or the Employer
(“Tax-Related Items”), is and remains your responsibility and may exceed the
amount actually withheld by the Company or the Employer. You further acknowledge
that the Company, any subsidiary or affiliate and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of RSUs, the conversion of the RSUs into shares of Common Stock or the
receipt of an equivalent cash payment, the subsequent sale of any shares of
Common Stock acquired at vesting and the receipt of any dividends and/or
Dividend Equivalents; and, (b) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction between the Award Date and the
date of any relevant taxable event, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the RSUs, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

  (b) withholding from proceeds of the sale of shares of Common Stock acquired
upon settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or

 

6



--------------------------------------------------------------------------------

  (c) withholding in shares of Common Stock to be issued upon settlement of the
RSUs;

provided, however, if you are a Section 16 officer of the Company under the
Exchange Act, then the Company will withhold shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (a) and
(b) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the vested RSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.

Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.

Notwithstanding anything in this Section 4 to the contrary, to avoid a
prohibited acceleration under Code Section 409A, if shares of Common Stock
subject to RSUs will be sold on your behalf (or withheld) to satisfy any
Tax-Related Items arising prior to the date of settlement of the RSUs for any
portion of the RSUs that is considered nonqualified deferred compensation
subject to Code Section 409A, then the number of shares sold on your behalf (or
withheld) shall not exceed the number of shares that equals the liability for
Tax-Related Items.

 

5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS

 

  (a) Dividend Equivalents shall be paid or credited on RSUs (other than RSUs
that, at the relevant record date, previously have been settled or forfeited) as
follows, except that the Committee may specify an alternative treatment from
that specified in (i), (ii), or (iii) below for any dividend or distribution:

 

  (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of cash, then you will be credited, as
of the payment date for such dividend or distribution, an amount equal to the
number of RSUs credited to you as of the record date for such dividend or
distribution multiplied by the amount that would have been paid as a dividend or
distribution on each outstanding share of Common Stock at such payment date. Any
amounts credited under this Section 5(a)(i) shall be subject to the restrictions
and conditions that apply to the RSU with respect to which the amounts are
credited and will become payable when the underlying RSU becomes payable. At the
time the underlying RSU becomes payable, the Company has the discretion to pay
any accrued dividend equivalents either in cash or in shares of Common Stock. If
the underlying RSU does not vest or is forfeited, any amounts credited under
this Section 5(a)(i) with respect to the underlying RSU will also fail to vest
and be forfeited.

 

  (ii)

Non-Share Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of property other than shares, then a number of
additional RSUs shall be credited to you as of the payment date for such
dividend or distribution equal to the number of RSUs credited to you as of the
record date for

 

7



--------------------------------------------------------------------------------

  such dividend or distribution multiplied by the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by the Fair Market Value of a
share at such payment date. Any RSUs credited to you under this Section 5(a)(ii)
shall be subject to the restrictions and conditions that apply to the RSU with
respect to which the RSUs are credited and will become payable when the
underlying RSU becomes payable. If the underlying RSU does not vest or is
forfeited, any RSUs credited under this Section 5(a)(ii) with respect to the
underlying RSU will also fail to vest and be forfeited. You will be eligible to
receive Dividend Equivalents on any RSUs credited to you under this
Section 5(a)(ii).

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional RSUs
shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to the number of RSUs credited to you as of
the record date for such dividend or distribution or split multiplied by the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
RSUs credited to you under this Section 5(a)(iii) shall be subject to the
restrictions and conditions that apply to the RSU with respect to which the RSUs
are credited and will become payable when the underlying RSU becomes payable. If
the underlying RSU does not vest or is forfeited, any RSUs credited under this
Section 5(a)(iii) with respect to the underlying RSU will also fail to vest and
be forfeited. You will be eligible to receive Dividend Equivalents on any RSUs
credited to you under this Section 5(a)(iii).

 

  (b) The number of your RSUs and other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to RSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Section 11(c) of the Plan or any
other “equity restructuring” as defined in FASB ASC Topic 718, taking into
account any RSUs credited to you in connection with such event under
Section 5(a).

 

  (c) When the Dividend Equivalents you receive under this Section 5, if any,
become payable to you, they will be compensation (wages) for tax purposes and,
if you are a U.S. taxpayer, will be included on your W-2 form. The Company will
be required to withhold applicable taxes on such Dividend Equivalents. The
Company may deduct such taxes in the manner set forth in Section 4 hereof.

 

6. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the RSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company or
any subsidiary unless otherwise specifically provided for in such plan. The RSUs
and the underlying shares of Common Stock (or their cash equivalent), and the
income and value of the same are not part of normal or expected compensation or
salary for any purposes including, but not limited to, calculation of any
severance, resignation, termination, redundancy or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments.

 

7. ACKNOWLEDGMENT OF NATURE OF PLAN AND RSUs

In accepting the RSUs, you acknowledge, understand and agree that:

 

  (a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

8



--------------------------------------------------------------------------------

  (b) The Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded in the past;

 

  (c) All decisions with respect to future awards of RSUs or other awards, if
any, will be at the sole discretion of the Company;

 

  (d) Your participation in the Plan is voluntary;

 

  (e) The RSUs and the Common Stock subject to the RSUs are not intended to
replace any pension rights or compensation;

 

  (f) The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

 

  (g) No claim or entitlement to compensation or damages arises from the
forfeiture of RSUs, resulting from termination of your employment or other
service relationship with the Company, or any of its subsidiaries or affiliates
or the Employer (for any reason whatsoever whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any) and in consideration
of the grant of the RSUs to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, any of its
subsidiaries or affiliates or the Employer, waive your ability, if any, to bring
such claim, and release the Company, any subsidiary or affiliate and/or the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

 

  (h) Unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and

 

  (i) The following provisions apply only if you are providing services outside
the United States: (i) the Award and the shares of Common Stock subject to the
RSUs are not part of normal or expected compensation or salary for any purpose;
and (ii) you acknowledge and agree that neither the Company, the Employer nor
any subsidiary or affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any shares of
Common Stock acquired upon settlement.

 

8. NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock. You are
hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

 

9



--------------------------------------------------------------------------------

9. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or any specific position or level
of employment with the Company or any subsidiary or affect in any way the right
of the Company or any subsidiary to terminate your employment without prior
notice at any time for any reason or no reason.

 

10. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, you,
and all interested parties. Any provision for distribution in settlement of your
RSUs and other obligations hereunder (including cash amounts set aside under
Section 5(a)(i)) shall be by means of bookkeeping entries on the books of the
Company and shall not create in you or any beneficiary any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for you or any beneficiary. You and any of your
beneficiaries entitled to any settlement or distribution hereunder shall be a
general creditor of the Company.

 

11. DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first vest date in order for you to receive the Award granted to
you hereunder. If you wish to decline this Award, you must reject this Agreement
prior to the first vest date. For your benefit, if you have not rejected the
Agreement prior to the first vest date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement. Deemed acceptance will allow the shares to be released to you in a
timely manner.

 

12. AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 19 and 22 below, the Award which is
the subject of this Agreement may not be materially adversely affected by any
amendment or termination of the Plan approved after the Award Date without your
written consent.

 

13. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

14. GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of New York. For purposes of
litigating any dispute that arises under this RSU grant or Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, agree that such litigation shall be conducted in the courts of New York,
New York, or the federal courts for the United States for the Southern District
of New York, and no other courts where this RSU grant is made and/or performed.

 

15. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

10



--------------------------------------------------------------------------------

16. DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, any subsidiary and/or your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g. the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
Morgan Stanley Smith Barney and other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the shares of Common Stock received upon vesting of the RSUs may be
deposited. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting your local human resources representative.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you RSUs or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

17. ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third-party designated by the Company.

 

18. LANGUAGE

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



--------------------------------------------------------------------------------

19. COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, you understand that the
Company will not be obligated to issue any shares of Common Stock pursuant to
the vesting of the RSUs, if the issuance of such Common Stock shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.

 

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

21. ADDENDUM

Your RSUs shall be subject to any special provisions set forth in the Addendum
to this Agreement for your country, if any. If you relocate to one of the
countries included in the Addendum during the Restricted Period, the special
provisions for such country shall apply to you, to the extent the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. The Addendum, if any, constitutes part of this
Agreement.

 

22. IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

For the Company Bristol-Myers Squibb Company By  

 

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information for the
administration of this Award.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.